                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


360HEROS, INC. ,

                       Plaintiff,

V.                                                           C.A. No. 17-1302-LPS-CJB

GOPRO, INC. ,

                       Defendant.


                                    MEMORANDUM ORDER

       WHEREAS , Magistrate Judge Christopher J. Burke issued a Memorandum Order

(D.I. 61) ("Order"), dated July 24, 2018, denying Defendant GoPro, Inc. 's ("GoPro" or

"Defendant") motion to transfer (D.I. 28);

       WHEREAS, Defendant filed timely objections to the Order on August 7, 2018 (D.I. 65)

("Objections");

       WHEREAS, 360Heros, Inc. ("3 60Heros" or "Plaintiff') responded to the Objections on

August 21, 2018 (D.I. 69);

       WHEREAS , the Court has considered the motion and order de novo, although a motion

to transfer venue is non-dispositive and subject to a "clearly erroneous" or "contrary to law''

standard ofreview, see In re Heckmann, 2011 WL 1219230, at *1; 1



1
  The parties dispute which standard applies when reviewing a magistrate judge' s order
concerning a motion to transfer venue, and courts are likewise split. Compare, e.g.,
Consolidation Coal Co. v. Marion Docks, Inc. , 2009 WL 2031774, at *2 n.1 (W.D. Pa. July 10,
2009) (applying "clear error" or "contrary to law" standard) with Oak St. Printery, LLC v.
Fujifilm N Am. Corp. , 895 F.Supp.2d 613 , 617 (M.D. Pa. Sept. I 7, 2012) (applying de novo
standard); see also Meritage Homes Corp. v. JP Morgan Chase Bank, NA., 474 B.R. 526,
538-39 (Bankr. S.D. Ohio June 26, 2012) (discussing split in authority). While the undersigned
        NOW THEREFORE, IT IS HEREBY ORDERED that:

        1.      Defendant's Objections (D.I. 65) are OVERRULED.

        2.      Magistrate Judge Burke's Order (D.I. 61) is ADOPTED.

        3.      Defendant presents three issues in its Objections, each concerning how Magistrate

Judge Burke weighed the Jumara factors. None warrant granting Defendant's motion to

transfer.

                a.     Defendant argues that Plaintiffs alleged forum shopping2 weighs strongly

in favor of transfer. (D.I. 65 at 4) As evidence of forum shopping, Defendant cites three adverse

developments followed by near-simultaneous action on the part of Plaintiff: (1) in April 2017,

the U.S. District Court for the Northern District of California ("California Court") denied

Plaintiff leave to amend its infringement contention to include the Omni rig, after which Plaintiff

began considering a Delaware suit over the Omni rig; (2) in September 2017, Defendant

informed Plaintiff that Plaintiff lacked standing to assert the ' 019 Patent, and, a few days later,

Plaintiff filed suit in Delaware over the Omni rig; and (3) in November 2017, the California

Court granted summary judgment in favor of Defendant on the basis of standing, while also

expressing skepticism toward Plaintiffs infringement claims, after which Plaintiff moved to

amend its Delaware complaint to include the Abyss and Odyssey rigs that had been the subject of

the California suit.




Judge has held that the applicable standard on a motion to transfer venue based on convenience
is clear error, see In re Heckmann Corp. Securities Litig., 2011 WL 1219230, at *1 (D. Del. Mar.
31 , 2011 ), Defendant's objections fail even under the more stringent de nova standard, which the
Court will (for the sake of argument) apply here.
2
  Forum shopping is "a situation in which a party seeks to litigate in one district court, because it
is 'shopping' for a favorable ruling and has indication that such a ruling would not be
forthcoming in an alternative venue." TSMC Tech. Inc. v. Zand, LLC, 2014 WL 7251188, at * 10
(D. Del. Dec. 19, 2014).


                                                  2
       The Court is not persuaded that each of the allegedly adverse developments shows that

Plaintiff was undertaking forum shopping. Plaintiff tried and failed to include the Omni rig in

the California action, indicating that Plaintiff did not initially intend to use the Omni rig as a

means to forum shop. Plaintiff subsequently filed the Delaware action over the Omni rig alone -

as was within its right and for seemingly legitimate reasons (D.I. 61 at 8)- two months before

the California Court' s standing decision as to the Abyss and Odyssey rigs. Plaintiff could not

have known that, two months later, the California Court would dismiss its case for lack of

standing and question in dicta the merits of Plaintiff' s infringement claims. Once the California

Court dismissed the action before it, judicial economy warranted incorporating the infringement

allegations against the Abyss and Odyssey rigs into the already-existing Delaware action. 3 Thus,

Judge Burke properly concluded that "because (1) there are a number of clear, legitimate reasons

why Plaintiff chose this forum for suit, and (2) the Court cannot firmly conclude that Plaintiff

has engaged in forum shopping here, then (3) this factor weighs against transfer." (D.I. 61 at 11)

               b.      Defendant argues that although Judge Burke considered Delaware public

policy, he failed to account for California' s public policy interest "in ensuring that its rulings are

not circumvented." (D.I. 65 at 9) But Defendant fails to explain how any of the California

Court' s rulings are being circumvented. 4 Further, Judge Burke assigned this factor "minimal


3
  Notably, the California action was brought by GoPro, the Defendant here. That GoPro chose
the Northern District of California as its preferred forum (for seeking a declaratory judgment of
non-infringement) says nothing about whether that District was also 360Heroes' (original)
preferred forum. (See D.I. 69 at 9) ("360Heroes, though it would have preferred to litigate the
California Action in Delaware, had no legal basis to challenge venue.")
4
  Defendant alleges that Plaintiff, while stipulating to the California Court' s claim construction,
is attempting to broaden its infringement contentions in the Delaware action. (D.I. 65 at 8 n.8)
(citing D.I. 55 at 2) This is an unpersuasive basis for arguing that denying transfer is
undermining California public policy. Both parties have adopted the California Court' s claim
construction here. (D.I. 74 at 1; D.I. 76 at 3) Whether a certain feature meets that claim
limitation is a question of fact, not law. KCJ Corp. v. Kinetic Concepts, Inc. , 223 F.3d 1351 ,


                                                   3
weight." (D.I. 61 at 20) Even assuming arguendo that this factor slightly favors transfer, it does

not (in combination with the other factors) overcome the factors weighing against transfer.

               c.      Defendant argues that Judge Burke erred in concluding that the

convenience of the parties weighs slightly against transfer, but Defendant does not provide any

specific contentions as to how Judge Burke erred. Instead of addressing any of the factors

considered- (1) the parties' physical location; (2) the associated logistical and operational costs

to the parties' employees; and (3) the relative ability of each party to bear the costs (D.I. 61 at

13)- Defendant reasons that because the previous case has been substantially litigated in

California, it would be much more convenient to continue litigation there. (D.I. 65 at 10) The

California Court may be familiar with the case, but the California action had not progressed so

far that there is a convincing efficiency argument. Further, while Defendant rightly argues that it

would be less burdensome for Defendant to litigate the case in California, Defendant does not

address the increased burden to Plaintiff or how the two burdens compare. (D.I. 65 at 10)

Taking all of these concerns into consideration, the Court agrees with Judge Burke that this

factor weighs slightly against transfer, or is at best (for GoPro) neutral.




1355 (Fed. Cir. 2000). The Court does not view Plaintiff's attempts at reading certain features as
being covered by the California Court' s construction as an attempt to circumvent those
constructions.


                                                   4
       4.      Upon reviewing the parties ' briefing and the record, the Court agrees that the

Jumara factors weigh against transfer5 for the reasons stated in the Order. Therefore, the Order

will be adopted.




September 12, 2019                                   HONO    BLE LEONARD P. STARK
Wilmington, Delaware                                 UNITED STATES DISTRICT JUDGE




5
 See Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d Cir. 1970) ("[U]nless the balance of
convenience of the parties is strongly in favor of defendant, the plaintiff's choice of forum
should prevail.") (internal quotation marks omitted).


                                                 5
